Citation Nr: 1737757	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  09-25 568	)	DATE
	)
	)  

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for right foot disability.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to August 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal was previously before the Board and remanded in June 2014, in order to provide the Veteran a hearing before a member of the Board.  In May 2015, the Veteran testified at a travel board hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In September 2015, and April 2016, the Board remanded the Veteran's claim for service connection for further development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Pes planus, noted at service entrance, did not increase in severity during service, nor has service-connected diabetic neuropathy of the bilateral lower extremities been shown to have increased its severity.  

2.  The preponderance of the evidence is against a finding that the Veteran's hallux rigidus of the first metatarsophalangeal joint, hallux valgus, or degenerative arthritis first manifested during active duty, or within one year of separation, and is not shown to be caused or aggravated by his service-connected diabetic neuropathy of the bilateral lower extremities.   

CONCLUSION OF LAW

The criteria to establish service connection for right foot disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist
	
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014). 

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2016).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Certain chronic diseases, such as arthritis, if manifest to a compensable degree within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With certain chronic diseases shown as such in service (or within the presumptive period under § 3.307), as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of an evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that as an alternative to the nexus requirement, service connection for a chronic disease listed under section 3.309(a) may be established through a showing continuity of symptomatology since service).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. §§ 3.310(a)-(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

III. Facts and Analysis

The Veteran's Service Treatment Records ("STRs") show that the Veteran was noted as having a history of pes planus, upon entrance into service in September 1967.  The separation examination from August 1969, was negative for evidence of a right foot condition.   

Post-service VA treatment records show a diagnosis of hallux rigidus of the first metatarsophalangeal joint in 2008.  The Veteran contends two different theories of why his right foot disability, to include hallux rigidus of the first metatarsophalangeal joint should be service connected.  The first theory is that he injured his right foot in service while stationed in Germany in 1968.  The second theory is the Veteran's right foot disability is secondary to his service-connected diabetic neuropathy of the lower extremities, which cause his gait and the way he walks to favor his right foot and cause weakness and problems with his right foot.  

Pes planus was identified on a July 1979 report of medical examination conducted in regard to service in the US Army Reserves.  Otherwise, there is no relevant complaint or findings revealed by the service records associated with the file.  In his January 2009 Notice of Disagreement, the Veteran reported that he was treated for a right foot condition at the US Army Hospital while on active duty in Germany.   Requests were made for records from the US Military Hospital for the period February 1968 to June 1968, however, none were shown to exist.  (More precisely, it would seem the Veteran did not provide sufficient detail necessary to conduct a proper search.  As such, the evidence shows no such Army Hospital treatment.)  Notably, the report of the examination conducted in connection with the Veteran's service discharge, which specifically includes a clinical evaluation of the Veteran's feet, revealed them to be normal on inspection.  This corresponds with the Report of Medical History the Veteran prepared in conjunction with his separation physical where he indicated that he had "No" "FOOT TROUBLE."  Significantly that entry occurred in the context of a report where the Veteran had identified more than 20 medical problems that he had experienced.  

At an informal conference in May 2011, the Veteran informed the RO personnel that his earliest treatment for hallux rigidus was at the VMC Bath NY, in in 1989.  Records were requested, and there was no evidence of any such complaints, diagnosis or treatment for a right foot disorder.

In April 2008, the Veteran was seen at the VAMC for a podiatry consult.  He was noted as having right foot hallux rigidus, first metatarsophalangeal joint, and vague pain through midfoot.  The Veteran stated he believed he had right foot pain because he dropped a pail on his foot while in service. 

In July 2010, he had a foot examination that showed normal findings.  

In December 2015, the Veteran was afforded a VA examination.  The Veteran's diagnoses were listed as pes planus, hallux valgus, hallux rigidus, and degenerative arthritis, noted on x-ray in March 2008.  He was diagnosed with diabetes in 2008/2009.  He has been granted diabetic peripheral neuropathy of the bilateral lower extremities.  He described right foot pain as sharp at times.  The examiner concluded the claimed right foot disability was less likely than not incurred in or caused by a claimed in-service injury or illness.  It was noted the Veteran has a bilateral foot structure that predisposes one to develop bunions (shown on x-ray) and this has led to his right foot diagnosis of hallux rigidus.  This diagnosis is related to his bilateral anatomical variations leading to biomechanic changes.   There is no medical documentation showing trauma to the right foot while in service.  Review of medical literature explains that anatomical variations and biomechanics can lead to hallux rigidus.  There is no evidence of diabetic neuropathy as a risk factor for developing hallux rigidus.  Further, the Veteran had complaints of bilateral foot issues in 2008, prior to the diagnosis of diabetic peripheral neuropathy.   
 
In November 2016, a VA opinion was rendered.  The examiner noted there is no medical documentation to show a foot injury during service.  With regard to pes planus, the examiner concluded it was less likely than not that this condition had its onset during service, as pes planus was noted at enlistment.  As for hallux valgus, it was deemed less likely than not that this condition had its onset during service.  Hallux valgus was diagnosed via x-ray in 2008, thirty-nine years post military service, and there is no documentation of this condition during service.  As for hallux rigidus, the examiner concluded it was less likely than not that this condition had its onset during service.  There is documentation of hallux rigidus in 2008, thirty-nine years post service, and no mention of this condition during service.   With regard to degenerative joint disease, it is less likely than not that this condition had its onset during service.  There is no mention of degenerative joint disease during service, and the first mention is in 2008, thirty-nine years post-service.  The examiner then stated that bilateral pes planus, hallux valgus, hallux rigidus, and degenerative joints disease are less likely than not caused by, related to, or aggravated by his service connected diabetic peripheral neuropathy.  The noted foot conditions are more likely than not related to his bilateral anatomical variations that put him at risk for developing the conditions.  

In March 2017, an addendum opinion was rendered explaining that the wording of anatomical variations refers to the diagnoses of bilateral pes planus, bilateral hallux valgus, right hallux rigidus, and degenerative joint disease (musculoskeletal structure).  

On this record, the Board concludes the evidence does not support the conclusion a right foot disability is related to service.  There is no probative evidence that right foot pes planus increased in severity during service, nor is there probative evidence a right foot disability was aggravated by his service connected bilateral lower extremity peripheral neuropathy.  

As it pertains to direct service connection, there is no probative evidence of record that the Veteran suffered a right foot disability as a result of his time in service.  The preponderance of the evidence is against direct service connection.  Additionally, there is no credible evidence of record that the Veteran's degenerative arthritis manifested to a compensable degree within one year of the Veteran's discharge from service.

As it pertains specifically to pes planus, pes planus was noted upon entry into service in 1967.  As such, he is not presumed sound as to that disability at service entrance, and with no increase in the severity of a right foot disability during service, there is no basis to establish service connection by way of aggravation.  

With regard to secondary service connection.  As stated above, the examiner opined that the Veteran does not suffer from a right disability that was aggravated beyond its natural progression by his diabetic peripheral neuropathy.  Moreover, the Veteran's variously diagnosed right foot disabilities precede the diagnosis of his diabetes, thus the diabetes could not have caused a right foot disability.  

The Board also is aware that the Veteran himself believes that his right foot  disability is related to his service, and/or bilateral lower extremity neuropathy.    Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the disease process affecting the Veteran's right foot is etiologically related to service and/or due to the peripheral neuropathy, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed right foot disability is in any way related to his military service or his bilateral lower extremity neuropathy.

The record contains no other evidence suggesting any possible linkage between a right foot disability and the Veteran's time in service.  


ORDER

Entitlement to service connection for a right foot disability is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


